DETAILED ACTION
This action is in response to the application filed 28 September 2020.
Claims 1–18 are pending. Claims 1, 9, and 18 are independent.
Claims 1–18 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Paragraph 114 recites “…a hard disc drive (HDD)…” which should instead be “…a hard disk drive (HDD)…”
Paragraph 181 recites “…a hard disc, a blue-ray disc…” which should instead be “…a hard disk, a BLU-RAY DISC…” or “…a hard disk, a Blu-Ray Disc®…” See MPEP § 608.01(v).
Appropriate correction is required.
The use of the terms Micro SD® card and Memory Stick® (paragraph 114), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ℠, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 6, 8, and 14 are objected to because of the following informalities:
Claims 6, 8, and 14 recite the term “data base” which should be “database”.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the second data base”. There is insufficient antecedent basis for this limitation in the claim or any claims from which it depends.
Claim 15 recites the limitation “the additional original document”. There is insufficient antecedent basis for this limitation in the claim or any claims from which it depends.
Claim Rejections—35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 9–12, and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Navrides et al. (US 2015/0178266 A1) [hereinafter Navrides].
Regarding independent claim 1, Navrides teaches [a] method of controlling an electronic apparatus, comprising:	receiving an original document; A user identifies an e-book [original document] to be summarized (Navrides, ¶ 30).	extracting a plurality of keywords from the received original document; Entities [keywords] are extracted from the e-book using, e.g. key phrase extraction (Navrides, ¶ 34).	structuralizing the plurality of extracted keywords; Data describing the entities [structure], e.g. type, location, and cross-references is stored (Navrides, ¶ 39).	generating a summary for the received original document based on the plurality of structuralized keywords; Summaries for the e-books are generated based on the extracted entities (Navrides, ¶¶ 40–41).	providing the generated summary; The summaries are presented in response to requests (Navrides, ¶¶ 42–44).	receiving an inquiry for the provided summary; and The use can browse the entities and select one (Navrides, ¶ 43).	providing a response to the inquiry based on the plurality of structuralized keywords. A summary of the selected entity is presented (Navrides, ¶ 43).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Navrides further discloses:	wherein the providing a response to the inquiry comprises:	acquiring entity information of a keyword included in the inquiry; and The user may select an entity to request display of a summary thereof (Navrides, ¶ 43).	searching a keyword having an entity corresponding to the acquired entity information among the plurality of keywords included in the original document. The presentation module presents a summary of the selected entity based on information in the document found [searched] between specified points (Navrides, ¶ 43).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Navrides further teaches:	wherein the structuralizing the plurality of keywords comprises:	identifying entities of each of the plurality of keywords included in the original document and generating structuralized keyword information for the original document based on the identified entities. The entities may be extracted by using external data sources having, e.g. lists of relevant entities (Navrides, ¶¶ 35–37). The data describing the entities is then stored (Navrides, ¶ 39).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Navrides further teaches:	wherein the providing a response to the inquiry comprises:	classifying keywords related to the inquiry using the structuralized keyword information. The selected entity may be described with an indication of its type [class] (Navrides, ¶ 43).
Regarding independent claim 9, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Navrides further discloses a memory, a communication interface comprising communication circuitry, and a processor configured to control [an] electronic apparatus in ¶¶ 25–28 and FIG. 2.
Regarding dependent claim 10, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 11, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding independent claim 18, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Navrides further discloses a non-transitory computer readable medium in ¶ 26.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Navrides et al. (US 2015/0178266 A1) [hereinafter Navrides] in view of Song et al. (US 2014/0317074 A1) [hereinafter Song].
Regarding dependent claim 5, the rejection of parent claim 3 is incorporated. Navrides teaches structuralizing keywords, but does not expressly teach doing so in tree form. However, Song teaches:	wherein the generating keyword information comprises:	clustering the plurality of keywords using the entities identified for each of the plurality of keywords; and Keywords are clustered into groups based on features from a knowledge base and a contextual information (Song, ¶¶ 18, 23, 24).	structuralizing the plurality of keywords in the form of a tree using the identified entities and generating keyword information. The groups may be arranged in a multi-level hierarchy, e.g. a group of keywords identified as countries which is then organized by continent (Song, ¶¶ 24, 52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Navrides with those of Song. One would have been motivated to do so in order to improve response to queries [inquiries] (Song, ¶ 1).
Regarding dependent claim 6, the rejection of parent claim 5 is incorporated and Navrides/Song further teaches:	wherein the clustering the plurality of keywords comprises:	identifying entity information for each of the plurality of keywords using a first data base storing a plurality of words and entity information for each of the plurality of words; and The clustering uses a knowledge base having concept information [entity information] for the keywords (Song, ¶¶ 17, 45, 46).	clustering the plurality of keywords using a second data base storing correlation for the plurality of entity information. The clustering also uses a context module storing context information [correlation] for the keywords (Song, ¶¶ 17, 49).
Regarding dependent claim 13, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding dependent claim 14, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Claims 7, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Navrides et al. (US 2015/0178266 A1) [hereinafter Navrides] in view of Simske (US 2004/0133560 A1).
Regarding dependent claim 7, the rejection of parent claim 3 is incorporated and Navrides further teaches:	receiving an additional original document; A plurality of summaries may be generated and stored (Navrides, ¶ 18).	identifying entities of each of the plurality of keywords included in the additional original document and generating structuralized keyword information for the additional original document based on the identified entities; and Entities [keywords] are extracted from the e-book using, e.g. key phrase extraction (Navrides, ¶ 34). Data describing the entities [structure], e.g. type, location, and cross-references is stored (Navrides, ¶ 39).
Navrides teaches generating summaries of documents, but does not expressly teach incorporating information of one document with another. However, Simske teaches:	based on relevance of the keyword information of the original document and the keyword information of the additional original document, incorporating the keyword information of the original document and the keyword information of the additional original document. Keyword information of two or more documents is compared to cluster the documents based on their relatedness (Simske, ¶ 48). Soft links are created between documents based on the clusters and relevancy metrics for the keywords (Simske, ¶ 59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Navrides with those of Simske. One would have been motivated to do so in order to make it easier for users to locate related documents (Simske, ¶¶ 2–4).
Regarding dependent claim 15, this claim recites limitations similar to those of claim 7, and therefore is rejected for the same reasons.
Regarding dependent claim 16, the rejection of parent claim 15 is incorporated and Navrides/Simske further teaches:	wherein the processor is configured to:	determine a degree of similarity between the keyword information of the original document and the keyword information of the additional original document, and determine whether to incorporate the keyword information of the original document and the keyword information of the additional original document based on the determined degree of similarity. The soft links are generated based on a relevancy metric, which measures the similarity using weighted keywords (Simske, ¶¶ 59–65).
Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Navrides et al. (US 2015/0178266 A1) [hereinafter Navrides] in view of Kawajiri (US 2005/0131931 A1).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated. Navrides teaches generating a summary of a document, but does not expressly teach doing so using a keyword selected by a weight value. However, Kawajiri teaches:	wherein the generating a summary comprises:	acquiring weight values of each of the plurality of keywords included in the original document using the second data base storing weight values for a plurality of words, A keyword dictionary [second data base] stores scores for keywords (Kawajiri, ¶ 41).	selecting a keyword corresponding to a predetermined weight value among the plurality of keywords, and Keyword candidates are selected based on the top-ranked keywords by score, wherein the lowest rank can be set by the user [predetermined] (Kawajiri, ¶ 43).	generating the summary based on the selected keyword. The keyword candidates are used to select candidate sentences for inclusion in an abstract [summary] (Kawajiri, ¶¶ 44–46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Navrides with those of Kawajiri. One would have been motivated to do so in order to generate summaries that are easier to read (Kawajiri, ¶6).
Regarding dependent claim 17, this claim recites limitations similar to those of claim 8, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176   
/Tyler Schallhorn/Examiner, Art Unit 2176